ALLOWABILITY NOTICE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows referencing the claims dated 5/20/2021.
Claim 1 page 3 as filed 3rd line from the bottom, after “wherein” and before “the second check valve”
	Delete [[at least one of the first check valve or]]
	Insert –each of the first check valve and--

Claim 11 page 6 as filed line 11, after “wherein” and before “the second check valve”
	Delete [[at least one of the first check valve or]]
	Insert –each of the first check valve and--
Claim 19 page 8 as filed 5th line from the bottom, after “wherein” and before “the second check valve”
	Delete [[at least one of the first check valve or]]
	Insert –each of the first check valve and--

Claims 1, 4-11, and 14-20 are allowed via Examiner’s Amendment.

Regarding claims 1, 11, and 19. In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…wherein at least one of the first check valve or the second check valve includes a diaphragm, a restraining protuberance, and one or more support protuberances, the restraining protuberance abutting a center of the diaphragm, the one or more support 365901-US-1 (500-2101US1) protuberances disposed radially outward of the restraining protuberance, the restraining protuberance being longer than the one or more support protuberances, wherein the one or more support protuberances are sized to limit deflection of an outer annular portion of the diaphragm in that the outer annular portion of the diaphragm contacts the one or more support protuberances responsive to being deflected toward the one or more support protuberances by flow of one or more of the first fluid or the second fluid into the at least one of the first check valve or the second check valve.”
The closest prior art is deemed to be Shannon et al. (US 5431185, herein after “Shannon”). Shannon discloses (figure 3) a check valve manifold utilizing a single diaphragm 20 pinched between an upstream housing 11 and a downstream housing 15 which governs multiple inlets wherein there are longer center restraining protuberances (30a, 30b) and shorter support protuberances (34a, 34b). In terms of obviousness, Shannon does not disclose separate diaphragms acting independently of each other and further teaches away from having independent diaphragms (see at least column 4 lines 24-30).. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799